UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6215



KELVIN J. MILES,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-57-S)


Submitted:   July 13, 2000                 Decided:    July 21, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin J. Miles seeks to appeal the district court’s order

dismissing without prejudice his motion construed as a petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).    In the

motion, Miles challenged the validity of his state convictions but

named the United States as Respondent. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny leave to appeal in forma pauperis, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court.   See Miles v. United States, No. CA-00-57-S

(D. Md. Jan. 14, 2000).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
January 13, 2000, the district court’s records show that it was
entered on the docket sheet on January 14, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2